      Case 2:18-cv-10028-GGG-KWR Document 18 Filed 10/28/19 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

MICHAEL G. MILLER                                      CIVIL ACTION NO. 18-13561

VERSUS                                                 NO. 18-10028

RELIANCE STANDARD LIFE INSURANCE                       SECTION: T(4)
COMPANY

                           MOTION FOR SUMMARY JUDGMENT

       Plaintiff, Michael Miller, moves for summary judgment requesting the Court to find that

Defendant Reliance Standard Life Insurance Company (“Reliance Standard” or “Reliance”) has

wrongfully denied his claim for long term disability benefits. As explained in detail in Plaintiff’s

supporting memorandum, Plaintiff is entitled to benefits under policy terms. Submitted with this

motion is a memorandum in support, a statement of uncontested material facts, relevant exhibits,

and a notice of submission. As explained in detail in the accompanying memorandum, Plaintiff

requests the Court to rule that Plaintiff is entitled to benefits under policy terms through the date

of judgment.

                                              Respectfully submitted,

                                               /s/ Reagan Toledano __________
                                               Reagan L. Toledano (La. 29687)
                                               James F. Willeford (La. 13485)
                                               Willeford & Toledano
                                               201 St. Charles Avenue, Suite 4208
                                               New Orleans, Louisiana 70170
                                               Phone: (504) 582-1286; Fax: (313)692-5927
                                               rtoledano@willefordlaw.com
                                               Attorneys for Plaintiff
